COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Bumgardner and Senior Judge Hodges


CAROL DEVAN, A/K/A JOANN BROWN,
 A/K/A TRACY BROWN
                                           MEMORANDUM OPINION * BY
v.   Record No. 0878-00-2                  JUDGE WILLIAM H. HODGES
                                                APRIL 3, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                    Oliver A. Pollard, Jr., Judge

            (Corine E.G. Bailey; Law Office of Paul C.
            Bland, on brief), for appellant. Appellant
            submitting on brief.

            (Mark L. Earley, Attorney General; Susan M.
            Harris, Assistant Attorney General, on
            brief), for appellee. Appellee submitting on
            brief.


     Appellant was convicted of conspiracy to commit forgery, and

attempted grand larceny and forgery as a principal in the second

degree.    On appeal, she contends that the evidence was

insufficient to support the convictions.    Appellant argues that

the evidence failed to prove that she knew the check was

counterfeit or that the name on the check was forged.      Appellant

also argues that the evidence failed to prove that she was aware

that a codefendant would attempt to cash a counterfeit check.     We

disagree and affirm the convictions.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                             BACKGROUND

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).

     So viewed, the evidence proved that Officer Elkins was

conducting surveillance at a hotel and saw a car leave and drive

to a bank.   The female driver, later identified as Jan White, went

inside the bank, and the male passenger, later identified as

Sherman Robinson, stood outside the vehicle.    Robinson looked

inside the bank a few times and walked around the car.    Appellant,

a passenger, never left the car.   The bank teller testified that

on presentation of the check, she noticed that the address on the

check was the same address that was on a previous counterfeit

check.   White became nervous and left the bank without any money.

According to Elkins, White "took off quickly" and drove "in an

erratic manner, and very quickly to the point of almost being

reckless."   Elkins watched the car and eventually stopped the car.

     Appellant told Elkins that the car belonged to her uncle, but

it was under her control.   Elkins noticed a bulge in appellant's

waistband in the front of her shorts.     Elkins testified that the

bulge "wasn't like a weapon shape" and its shape was similar to a

square or octagon.



                               - 2 -
     Because of a medical condition, appellant was handcuffed

with her hands in front of her body.      Robinson was handcuffed

with his hands behind his body, and both were placed in Officer

Simpson's marked police vehicle.    Simpson testified that he had

searched his vehicle before his shift and there was no

contraband or trash in the car.    Simpson also testified that no

one had been in the back seat of the vehicle during his shift.

After appellant and Robinson got out of Simpson's vehicle,

Officer Young saw ten checks, torn in pieces, on the seat and

floor near where appellant had been seated.     Five checks were

made out to Kim Westbrook, and five checks were made out to

Robinson.    The check White attempted to cash was made out to Kim

Westbrook.    Appellant told Detective Young that they were out of

money and decided to write one more check.     Appellant explained

that "they were all going to split the money."     Appellant also

gave two false names to the authorities.

                               ANALYSIS

             A principal in the second degree is a person
             who is present, aiding and abetting, by
             helping some way in the commission of the
             crime. Presence or consent alone is not
             sufficient to constitute aiding and
             abetting. It must be shown that the
             defendant intended his words, gestures,
             signals or actions to in some way encourage,
             advise, or urge, or in some way help the
             person committing the crime to commit it.

Ramsey v. Commonwealth, 2 Va. App. 265, 269, 343 S.E.2d 465, 468

(1986).   "'[W]hether a person does in fact aid or abet another


                                 - 3 -
in the commission of a crime is a question which may be

determined by circumstances as well as by direct evidence.'"

Pugliese v. Commonwealth, 16 Va. App. 82, 93, 428 S.E.2d 16, 25

(1993) (citation omitted).

     "Conspiracy is defined as 'an agreement between two or more

persons by some concerted action to commit an offense.'"   Feigley

v. Commonwealth, 16 Va. App. 717, 722, 432 S.E.2d 520, 524 (1993)

(citation omitted).    Proof of an explicit agreement is not

required, and the Commonwealth may, and frequently must, rely on

circumstantial evidence to establish the conspiracy.   Stevens v.

Commonwealth, 14 Va. App. 238, 241, 415 S.E.2d 881, 883 (1992).

The crime is "committed when the agreement to commit the offense

is complete . . . ."    Johnson v. Commonwealth, 8 Va. App. 34, 38,

377 S.E.2d 636, 638 (1989).

     The evidence established that appellant entered into a

conspiracy to commit forgery and was a principal in the second

degree to attempted larceny and forgery.    Appellant told Young

that she and her codefendants needed money for gas and food.

Appellant also told Young that "they were all going to split the

money."   Appellant and her codefendants drove to the bank in

appellant's car and the car left the bank at a high rate of speed.

An officer saw a bulge in front of appellant's shorts, which did

not appear to be a weapon, and placed her in the police vehicle

with her hands cuffed in front of her.   The police vehicle was

clean and did not contain any torn paper.   When appellant left the

                                - 4 -
police vehicle, pieces of ten counterfeit checks were found on the

seat and floor near where she had been sitting.    The payee on five

of the checks was the same payee on the check that White had

attempted to cash.   Robinson was also in the police vehicle, but

his hands had been cuffed behind him.   Appellant was searched

incident to her arrest, and nothing was found.    The Commonwealth's

evidence was competent, was not inherently incredible, and was

sufficient to prove beyond a reasonable doubt that appellant was

guilty of the charged offenses.

                                                           Affirmed.




                               - 5 -